Citation Nr: 0006671	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
ulnar nerve of the right hand, currently evaluated as 40 
percent disabling.

2.  Whether the reduction in rating for service-connected low 
back strain, from 20 percent to 10 percent, was proper.

3.  Whether the reduction in rating for service-connected 
skin disability, from 10 percent to noncompensable, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 to December 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which confirmed and continued a 40 
percent rating for service-connected paralysis of the right 
ulnar nerve; proposed to reduce the veteran's rating for 
service-connected low back strain from 20 percent to 10 
percent; and proposed to reduce the veteran's rating for a 
service-connected skin disability from 10 percent to 
noncompensable.  The veteran timely appealed these 
determinations to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal with regard to the 
proposed reductions of ratings for his service-connected low 
back strain and skin disability has been obtained by the RO.

2.  In July 1995, the RO granted service connection for 
lumbar strain, and assigned a 20 percent evaluation, 
effective January 1, 1995

3.  In July 1995, the RO granted service connection for a 
skin disability, and assigned a 10 percent evaluation, 
effective January 1995.

4.  Following a VA examination for peripheral nerves in July 
1997, the RO, in a September 1997 rating action, proposed 
reducing the veteran's evaluation for his low back strain 
from 20 percent to 10 percent.  The reduction, effective 
February 1, 1998, was implemented in a November 1997 rating 
action.

5.  Following a VA dermatology examination in July 1997, the 
RO, in a September 1997 rating action, proposed reducing the 
veteran's evaluation for his skin disability from 10 percent 
to a noncompensable rating.  The reduction, effective 
February 1, 1998 was implemented in a November 1997 rating 
action, effective February 1998. 

6.  The medical evidence of record does not clearly reflect 
improvement in the veteran's overall back disability, or that 
such disability no longer met the criteria for the 20 percent 
evaluation initially assigned.

7.  The medical evidence of record does not clearly reflect 
improvement in the veteran's overall skin disability, or that 
such disability no longer met the criteria for the 10 percent 
evaluation initially assigned.


CONCLUSIONS OF LAW

1.  As the rating for the veteran's lumbar strain was 
improperly reduced from 20 percent to 10 percent, effective 
February 1, 1998, the criteria for restoration of the 20 
percent rating from that date have been met.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.1, 4.2, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999).

2.  As the rating for the veteran's skin disability was 
improperly reduced from 10 percent to noncompensable, 
effective February 1, 1998, the criteria for restoration of 
the 10 percent rating from that date have been met.  
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.1, 4.2, 4.13, 4.20, 4.118, Diagnostic Code 7899-
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issues of whether the reductions of the ratings for the 
veteran's low back strain and skin disability were proper are 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that the veteran has 
presented plausible claims.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

Background

The veteran was granted entitlement to service connection 
for, inter alia, low back strain and a skin disability in 
July 1995.  The veteran's low back strain was evaluated as 20 
percent disabling and the veteran's skin disability was 
evaluated as 10 percent disabling.  The Board notes that the 
veteran's claims file was reconstructed, and there is no 
indication of the medical evidence upon which the decisions 
to grant service connection, and to assign the initial 
evaluations, was based.

In July 1997, the veteran was afforded a dermatology 
examination.  The examiner noted that the veteran's medical 
records were not available for review at that time.  The 
veteran reported a history of tinea versicolor, but had no 
current skin complaints at that time.  Physical examination 
revealed no current skin lesions.  Diagnosis was possible 
history of tinea versicolor, currently no skin problem.

The veteran was also afforded a VA examination for peripheral 
nerves in July 1997.  At that time, the veteran reported that 
while in the Navy, he slept on the bottom rack, and one day 
when we got up he could not straighten up because of severe 
muscle spasms.  Truncal range of motion revealed flexion to 
approximately 80 degrees, extension to approximately 20 
degrees, lateral flexion to approximately 30 degrees, and 
rotation was approximately 30 degrees.  Muscle strength, bulk 
and tone in the lower extremities were normal.  He had 
diminished deep tendon reflexes except for 2+ ankle jerks 
bilaterally.  The examiner noted a history of lumbar 
radiculopathy.

Based on the foregoing medical evidence, the RO proposed to 
reduce the veteran's ratings for his service connected low 
back strain (from 20 percent to 10 percent) and for his 
service-connected skin disability (from 10 percent to 
noncompensable).  The reductions were thereafter effectuated 
in a rating action dated November 1997.

Outpatient treatment reports from the Wilmington VA Medical 
Center show that the veteran was treated for his low back 
disability from May through October 1997.  The records show 
complaints of back pain and decreased range of motion of the 
low back.  X-rays showed degenerative joint disease of the 
lumbosacral spine.

The veteran was afforded a VA examination for nerves in 
February 1998; however the examiner did not comment on the 
severity of the veteran's service-connected low back or skin 
disabilities.  In addition, in March 1998 the veteran 
reported for a periodic examination at the National Naval 
Center in Bethesda, Maryland to assess his placement on the 
Temporary Disability Retirement List (TDRL).  The examination 
report discussed the veteran's ulnar nerve disability, and 
did not comment on the veteran's low back strain or skin 
disabilities.

Analysis

Currently, the veteran contends that his current back 
disability rating should be restored to 20 percent because he 
suffers from severe muscle spasms.  In addition, the veteran 
contends that he still suffers from his skin condition 
despite the lack of symptoms at the time of his July 1997 
dermatology examination.  Specifically, the veteran maintains 
that he still breaks out periodically.

Initially, the Board notes that the Board notes that the 
veteran has appealed only the reductions of the disability 
evaluations assigned for his service-connected low back and 
skin conditions, and has not claimed at any time that he is 
entitled to rating in excess of those initially assigned for 
those conditions.  Furthermore, the evidence does not 
indicate, and the veteran does not contend, that the notice 
provisions of 38 C.F.R. § 3.105(e) have not been complied 
with.  Therefore, the Board will focus only upon the 
propriety of the reductions.

Reductions in the rating of a service-connected disability 
are generally governed by 38 C.F.R. § 3.344 (1999).  
Paragraph (c) of that regulation provides that the provisions 
of paragraphs (a) and (b) apply only to "ratings which have 
continued for long periods at the same level (5 years or 
more)."  In all other cases, an adequate reexamination that 
discloses improvement in a condition that has not stabilized 
will warrant reduction in rating.  Id.  Here, the veteran's 
evaluations were in effect from December 31, 1994 to February 
1, 1998, a period slightly more than three years.  Therefore, 
the provisions of 38 C.F.R. § 3.344(c) (but not § 3.344(a) or 
(b)) are applicable.

Under these circumstances, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be 
taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change of the veteran's 
condition, and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  See 38 C.F.R. § 4.1, 4.2, 
4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Low Back Disability

Following a review of the evidence pertinent to this 
disability, the Board is unable to conclude that reduction in 
evaluation from 20 to 10 percent for low back disability was 
warranted.  

As noted above, the veteran's claims file has been 
reconstructed, and the record includes no indication of the 
medical evidence upon which the decisions to grant service 
connection, and to assign the initial evaluations, were 
based.  In fact, the claims file contains only a notice of 
the original grants of entitlement to service connection, and 
does not contain the original rating decision.  As such, 
there is no medical evidence in the claims file to compare 
with the current medical findings to clearly ascertain 
whether, in fact, improvement had been shown at the time of 
the reduction.

However, even confining its review, as it must, to the 
evidence currently of record, the Board finds that such 
evidence does not clearly establish that the criteria for the 
initial 20 percent evaluation assigned are no longer (and 
were not, at the time of reduction), met.  The veteran's low 
back disability, characterized as low back strain, has been 
evaluated under Diagnostic Code 5295.  That diagnostic code 
provides for assignment of a 10 percent disability evaluation 
for characteristic pain on motion, whereas a 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  

Records of outpatient treatment of the veteran reflect that 
he has presented complaining of low back pain.  The July 1997 
examination revealed slight to moderate limitation of motion 
of the lumbar spine; however, the examiner did not indicate 
whether, and if so, to what extent, the veteran suffers from 
functional loss due to pain and other factors, including 
during flare-ups.  Likewise, the examiner did not indicate 
that these factors did not cause functional loss beyond that 
which was shown on examination.  The examiner also did not 
indicate whether muscle spasm was then present.  The Board 
acknowledges that the record also reflects that the veteran 
currently suffers from degenerative arthritis, and the 
relationship, if any, between that disability and the 
service-connected low back strain has not been established.  
Even if unrelated, however, there is no medical evidence 
distinguishing the symptomatology is attributable to each 
disorder.  In short, without more comprehensive clinical 
findings, the Board finds no basis upon which to conclude 
that the veteran no longer met the criteria for the initial 
20 percent evaluation assigned for his service-connected back 
condition.  

Thus, the Board is unable to find that the reduction in 
evaluation assigned for the veteran's disability from 20 
percent to 10 percent was proper.  Under these circumstances, 
the Board must conclude that, at the time of the reduction, 
the criteria for reduction were not met and that, therefore, 
the reduction was improper.  See 38 C.F.R. § 3.344(c) (1999); 
Dofflemyer, 2 Vet. App. at 281-282.  Hence, restoration of 
the 20 percent disability rating, from February 1, 1998, is 
warranted.  


Skin Disability

Following a review of the evidence pertinent to this 
disability, the Board also is unable to conclude that 
reduction in evaluation from 10 percent to noncompensable for 
the veteran's skin condition was warranted.  

Again, because the claims file does not include the medical 
evidence upon which the decision to grant the initial 10 
percent evaluation for the veteran's service-connected skin 
disability was based, the Board is unable to compare those 
findings with the examination upon which the reduction to 
determine whether improvement had, in fact, been shown.  
However, the Board cannot finding that the cursory report of 
the July 1997 dermatology examination (consisting of one page 
of rote answers to printed questions), alone, provides a 
sufficient basis upon which to conclude that the veteran no 
longer met the criteria for the 10 percent current evaluation 
for the veteran's skin disorder, particularly when the nature 
of such condition is considered.

The veteran's skin condition is evaluated, by analogy, under 
Diagnostic Code 7806, pursuant to which eczema is evaluated.  
See 38 C.F.R. § 4.20.  Under that diagnostic code, a 
noncompensable evaluation is warranted for slight, if any 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  

The Board acknowledges that at the time of the July 1997 
examination, the report indicates that no skin problems were 
then complained of or noted.  However, the veteran has argued 
that that he still suffers from skin problems, despite the 
fact that no symptoms were exhibited at the time of the 
examination.  Given the nature of skin disorder, which are 
characteristically subject to temporary periods of 
exacerbation and improvement, and the veteran's ability to 
competently describe his symptoms, the Board finds that the 
veteran's assertions are credible.  Moreover, when those 
assertions are considered in light of the cursory examination 
report described above (which did not include the veteran's 
reported history), the record does not clearly indicate that, 
at the time of the reduction, the criteria for the 10 percent 
evaluation for the veteran's skin disorder were no longer 
met.

Thus, the Board is unable to find that the reduction in 
evaluation assigned for the veteran's disability from 10 
percent to noncompensable was proper.  Under these 
circumstances, the Board must conclude that, at the time of 
the reduction, the criteria for reduction were not met and 
that, therefore, the reduction was improper.  See 38 C.F.R. § 
3.344(c) (1999); Dofflemyer, 2 Vet. App. at 281-282.  Hence, 
restoration of a 10 percent disability rating, from February 
1, 1998, is warranted.  


ORDER

As the reduction of the rating for lumbar strain from 20 
percent to 10 percent, effective February 1, 1998, was 
improper, restoration of a 20 percent rating as of that date 
is granted.

As the reduction of the rating for a skin disability from 10 
percent to noncompensable, effective February 1, 1998, was 
improper, restoration of a 10 percent rating as of that date 
is granted.


REMAND

Historically, the veteran was granted service connection for 
paralysis of the ulnar nerve with a 40 percent evaluation 
assigned to that disability in July 1995.  The RO confirmed 
and continued the 40 percent evaluation in a July 1997 rating 
decision and the veteran appealed that determination.  In 
support of his claim for an increased rating, the veteran 
indicated that the paralysis in his right wrist/hand is more 
severe than is currently represented by the 40 percent 
rating.  In addition, the veteran noted that he has paralysis 
in his left leg as a result of nerve extraction from his leg 
for placement into his right wrist/hand.  

The veteran's 40 percent rating was based, at least in part, 
on results from a VA examination for peripheral nerves 
performed in July 1997.  The veteran indicated that he 
injured his right arm when he slipped on a wet deck and his 
arm when through a door.  Since the injury, the veteran 
contends that he can no longer grip things, and cannot move 
well the last two fingers of the right hand.

Physical examination revealed numerous scars on the veteran's 
right forearm.  The veteran's fingers were held in flexion of 
the right hand.  There was no active flexion and only a trace 
of extension of the pinky and ring finger on the right.  The 
veteran had diminished ulnar wrist flexion and extension on 
the right to 3/5.  The veteran was able to oppose his thumb 
to his pinky.  Diminished pinprick was noted over the last 
two fingers of the right hand.  The examiner noted the 
veteran's history of traumatic neuropathy from surgery, and 
noted that the veteran had virtually no use of the last two 
fingers of the right hand and limitation in the wrist of 
flexion and extension strength on the right.

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA examination for peripheral nerves 
in February 1998.  This exam focused entirely on the status 
of the veteran's left leg.  According to the report, the 
examiner did not examine the veteran's right hand.

The Board finds that the latest report of VA examination 
(conducted in July 1997) does not contain sufficient findings 
to determine if a higher rating is warranted for the 
veteran's paralysis of the ulnar nerve.  Specifically, the 
veteran is currently rated under Diagnostic Code 8516, which 
governs ratings for paralysis of the ulnar nerve.  Under that 
diagnostic code, the current 40 percent rating is assigned 
for severe incomplete paralysis.  The higher 60 percent 
rating is not warranted unless complete paralysis is shown.  
The July 1997 examiner noted that the veteran's fingers were 
held in flexion of the right hand, and there was no active 
flexion and only a trace of extension of the pinky and ring 
finger on the right.  In addition, the examiner noted that 
the veteran had virtually no use of the last two fingers of 
the right hand (suggesting loss of extension).  Specifically, 
however, he did not explain the significance of these 
findings or provide an assessment of the severity of the 
current disorder.  Moreover, other findings specific to the 
criteria for establishing disability comparable to complete 
paralysis (e.g., whether "griffin claw" deformity, marked 
muscle atrophy, or inability to adduct the thumb is shown) 
were not offered.  

As such, the medical evidence of record does not provide 
sufficient information upon which to determine whether the 
veteran's right hand disability is more nearly comparable to 
incomplete or complete paralysis.  Accordingly, the veteran 
should be afforded another VA examinations to determine the 
extent of the veteran's right ulnar nerve paralysis.  Prior 
to having the veteran undergo such examination, however, the 
RO should obtain and associate with the record all 
outstanding VA (and, if any, other) medical records so that 
the examiner's review of the claims file can be an informed 
one.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
outstanding medical records.  This must 
specifically include all outstanding 
records of from the Wilmington VAMC, 
dated since May 1997.  Records also 
should be obtained from any other 
facility or source identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate the current severity of his 
service-connected right ulnar nerve 
disability.  The veteran's entire claims 
folder, including a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner in connection 
with the examination.  

Nerve conduction velocity studies of the 
right ulnar nerve, in addition to any and 
all other indicated tests, should be 
performed, and all clinical findings 
should be reported in detail.  
Specifically the examiner should indicate 
the presence (and, extent, as 
appropriate) of the following:  "griffin 
claw" deformity; atrophy in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of the ring 
and little fingers; ability to spread the 
fingers (and reverse); ability to adduct 
the thumb; and flexion of the wrist.  The 
examiner should also provide an 
assessment of the extent of the severity 
of the veteran's right ulnar nerve 
disability, to include whether the 
disability is more comparable to severe 
incomplete or complete paralysis, in 
light of the findings noted above.  All 
examination findings, along with a 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased rating for service-connected 
paralysis of the right ulnar nerve in 
light of all relevant medical evidence of 
record (to include that obtained pursuant 
to this REMAND) and all pertinent legal 
authority.  

5.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



